LEMMON, Justice,
concurring in the Order.
In my opinion, it is an abuse of sentencing discretion for the sentencing judge (1) to fail to order a presentence investigation report and (2) then to sentence the offender to 50 years without benefit of probation, parole or suspension of sentence, when the record contains very skimpy proof that the defendant was armed with a dangerous' weapon and the record further established that defendant has no prior convictions. This record and the defendant’s rap sheet, which shows only an unverified arrest with no indication of a factual basis or the ultimate disposition, are simply insufficient to justify such a sentence.